Citation Nr: 0310155	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gouty arthritis of 
the knees, ankles, and feet.  

2.  Entitlement to service connection for residuals of a left 
ankle sprain.  

3.  Entitlement to service connection for residuals of a left 
knee sprain.  

4.  Entitlement to service connection for patellar tendonitis 
of the right knee.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  In 1980, he enlisted in the Army Reserve.  The record 
shows periods of active duty for training in the 1980s and 
1990s.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1998 and April 1999 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  


REMAND 

On VA examination in February 1998, the veteran gave a 
history of an inflammatory process of his left foot and left 
great toe while he was in the Army Reserve in 1992.  The 
diagnosis, in part, was gout of multiple joints. 

On VA examination in March 1999, history included the onset 
of an inflammatory process in the left foot and left great 
toe in 1992 followed by painful swelling with joint migratory 
pain and swelling.  In the examiner's opinion, the gout 
process could not be caused by injury, but injuries had been 
superimposed on the metabolic process of gout.  

On VA examination in May 2001, a history of gouty arthritis 
of the knees, feet and ankles was noted.  The examiner stated 
that the etiology of the veteran's joint disability was gout, 
which had occurred during active duty for training or 
inactive duty training.  In the examiner's opinion the 
veteran had gout while he was in military service and the 
injuries were superimposed on the condition. 

In adjudicating the claim of service connection for gouty 
arthritis, the record contains copies of August 1992 
treatment records from the service department and a copy of 
an August 1992 duty status report, but the exact period of 
active duty for training in August 1992, which has been cited 
by history on VA examination as the time of onset, has not 
been verified by the U.S. Army Reserve Personnel Center.  

Also, the record shows that the veteran may have sustained 
left ankle, left knee and/or right knee injuries during 
periods of active duty for training, but the actual dates of 
such periods of service have not been verified.  

Accordingly, the case is remanded for the following actions:

1.  Contact the U.S. Army Reserve 
Personnel Center or other applicable 
source to verify the veteran's periods of 
active duty for training and periods of 
inactive duty training in the Army 
Reserve from 1980 to 1998, especially, 
the period of active for training in 
August 1992. 

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain 
whether the veteran has any residuals of 
left knee and left ankle sprains and 
right knee tendonitis, other than that 
which may be attributable to gouty 
arthritis.  The claims file should be 
made available to the examiner for review 
prior to the examination and it should be 
noted on the examination report that such 
review was accomplished.  It is requested 
that the examiner indicate the etiology 
of all joint dysfunction found.  If the 
etiology cannot be determined, a full 
explanation should be given.  

3.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

